Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March16, 2010, with respect to the consolidated financial statements and schedule and internal control over financial reporting included in the Annual Report of Dynamics Research Corporation on Form 10-K for the year ended December31, 2009. We hereby consent to the incorporation by reference of said reports in the Registration Statement of Dynamics Research Corporation on Form S-8 (File No.333-109973, effective October 24, /s/ Grant
